Filed 10/24/22 P. v. Miles CA2/8
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


 THE PEOPLE,                                                   B310095

           Plaintiff and Respondent,                           Los Angeles County
                                                               Super. Ct. No. SA082880
           v.

 DEBRA LYNN MILES,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Kathryn A. Solorzano, Judge. Reversed.
      Rudolph J. Alejo, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Amanda V. Lopez and Michael J.
Wise, Deputy Attorneys General, for Plaintiff and Respondent.
                      ____________________
       Debra Lynn Miles filed a petition for resentencing under
former Penal Code section 1170.95, now renumbered as section
1172.6. The trial court denied the petition, holding that the
jury’s 2014 special circumstance finding precluded Miles from
seeking relief under section 1172.6 until she first sought relief
through a writ for habeas corpus. After the trial court’s ruling,
the Supreme Court decided in People v. Strong (2022) 13 Cal.5th
698 (Strong), that a pre-Banks and Clark special circumstance
finding does not make a petitioner ineligible for relief under
section 1172.6 as a matter of law, nor must the petitioner seek
habeas relief first. We therefore remand to the trial court for
further proceedings. Undesignated statutory references are to
the Penal Code.
                                    I
       A jury convicted Miles of first degree murder under a
felony-murder theory in November 2014. (§ 187, subd. (a).) The
jury also convicted her of burglary, robbery, and conspiracy to
commit robbery. (§§ 211, 213, subd. (a)(1)(A), 459, 667.5, subd.
(c), 182, subd. (a)(2).) The jury found true special circumstances
that the murder occurred in the course of a robbery and a felony
and that Miles was the actual killer, aided and abetted the
murder with the intent to kill, or aided and abetted the felony
that led to the death while acting as a major participant with
reckless indifference to human life. (§ 190.2, subd. (a)(17).) The
judge sentenced Miles to life without parole.
       Miles appealed the judgment. We affirmed. (People v.
Miles (May 10, 2017, B269703) [nonpub. opn.].) In December
2018, Miles filed a petition for writ of habeas corpus in the
superior court. She argued her counsel was ineffective because
he did not argue she did not show reckless indifference to human




                                2
life as a matter of law. In March 2019, the trial court summarily
denied her petition.
       In June 2019, Miles filed a petition for resentencing under
section 1172.6. The trial court appointed counsel for Miles. After
several hearings, the trial court issued an order to show cause,
but before the court held the evidentiary hearing, the Second
District issued People v. Allison (2020) 55 Cal.App.5th 449,
People v. Galvan (2020) 52 Cal.App.5th 1134, and People v. Nunez
(2020) 57 Cal.App.5th 78. The trial court ruled that Allison,
Galvan, and Nunez were the governing law and therefore denied
Miles’ petition. The court held the special circumstance finding
precluded relief unless Miles first sought relief through a writ of
habeas corpus.
       Miles appealed.
       After the parties’ briefing in this court, the Supreme Court
issued People v. Strong.
                                   II
       Strong mandates remand.
                                   A
       In Strong, the Supreme Court considered whether a true
finding of a special circumstance made before the Court’s
decisions in People v. Banks (2015) 61 Cal.4th 788 (Banks) and
People v. Clark (2016) 63 Cal.4th 522 (Clark) rendered a
petitioner ineligible for relief under section 1172.6 as a matter of
law. Strong held it did not. (Strong, supra, 13 Cal.5th at p. 703.)
Moreover, a petitioner would not be ineligible as a matter of law
even if the evidence at trial would have been sufficient to support
the findings under Banks and Clark. (Strong, at p. 710.)
       The Legislature enacted Senate Bill No. 1437 (2017–2018
Reg. Sess.) to reform certain aspects of the state’s homicide law,




                                 3
including limiting the scope of the felony-murder rule. (Strong,
supra, 13 Cal.5th at pp. 707–708.) Under the new law, a person
can only be convicted of felony murder if she was the actual
killer, an aider and abettor to the murder who acted with intent
to kill, or a major participant in the underlying felony who acted
with reckless indifference to human life. (Stats. 2018, ch. 1015,
§ 1, subd. (f).) Senate Bill No. 1437 also created a process
through which convicted persons can seek resentencing if they
could no longer be convicted under the reformed homicide law.
(§ 1172.6, subd. (a).) If the petitioner makes a prima facie
showing she is eligible for relief under section 1172.6, the court
must hold an evidentiary hearing. (§ 1172.6, subds. (c) & (d).) At
this hearing, either party may present new evidence and the
prosecution bears the burden of proving the petitioner could still
be convicted beyond a reasonable doubt. (§ 1172.6, subd. (d)(3).)
       Before the enactment of Senate Bill No. 1437, the Supreme
Court issued two cases offering guidance on the meaning and
application of the “major participant” and “reckless disregard”
language. (Strong, supra, 13 Cal.5th at pp. 705–707.) Courts of
Appeal split regarding whether pre-Banks and Clark special
circumstance findings preclude a petitioner from being eligible as
a matter of law for relief under section 1172.6. (Id. at pp. 709–
710.) The Supreme Court granted review in Strong to resolve the
split. (Id. at p. 710.)
       The Court held that Banks and Clark represented a
“significant change” in the interpretation and application of the
“major participant” and “reckless disregard” requirements.
(Strong, supra, 13 Cal.5th at p. 717.) This change occurred before
the Legislature enacted Senate Bill No. 1437. (Id. at p. 710.)
Thus, the “major participant” and “reckless indifference”




                                4
language used in the Act incorporated that change. (Ibid.)
Therefore, a pre-Banks and Clark special circumstance finding
does not mean a petitioner could not make a prima facie case
under section 1172.6 because such a finding is insufficient to
show the petitioner would still be convicted under the current
understanding of those requirements. (Id. at pp. 717–718.)
       The Supreme Court further held that a judicial posttrial
review of the evidence offered at trial to determine its sufficiency
under Banks and Clark would not comport with the strictures of
section 1172.6. (Strong, supra, 13 Cal.5th at pp. 719–720.) The
guidance in these cases might have significantly changed what
evidence a defendant would present or counsel’s trial strategy.
(Ibid.) A retrospective review cannot account for these
differences and could not provide a finding beyond a reasonable
doubt under the current legal framework. (Ibid.) For similar
reasons, pre-Banks and Clark findings do not have preclusive
effect in later proceedings in the case. (Id. at pp. 717–718.)
Banks and Clark represent the type of change in law that
warrants reconsideration. (Ibid.)
       The Court also found that although a person could seek
habeas relief for a pre-Banks and Clark special circumstance
finding, doing so was not a prerequisite to seeking relief under
section 1172.6. (Strong, supra, 13 Cal.5th at p. 713.)
                                  B
       The jury made a special circumstance finding that Miles
was a major participant who acted with reckless indifference in
2014, i.e., before Banks or Clark. The trial court denied Miles’s
petition based on the jury’s finding, holding the law required
Miles to seek habeas relief before filing her section 1172.6
petition. Strong has clarified that Miles need not do so and that




                                  5
the jury’s finding does not preclude Miles from making a prima
facie showing. (Strong, supra, 13 Cal.5th at p. 710.) We remand
for the trial court to hold further proceedings consistent with this
opinion.
                           DISPOSITION
       We reverse the order denying Miles’s section 1172.6
petition and remand for the trial court to hold further
proceedings consistent with this opinion.



                                           WILEY, J.

We concur:



             GRIMES, Acting P. J.




             HARUTUNIAN, J.*




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                 6